FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JAMES ODOM,                            
                Plaintiff-Appellant,
                                             No. 04-35468
                 v.
MICROSOFT CORPORATION, a                      D.C. No.
                                           CV-03-02976-MJP
Washington corporation; BEST BUY
                                                 ORDER
CO., INC., a Minnesota corporation,
              Defendants-Appellees.
                                       
                  Filed September 28, 2006

          Before: Mary M. Schroeder, Chief Judge.


                           ORDER

   Upon the vote of a majority of nonrecused regular active
judges of this court,1 it is ordered that this case be reheard by
the en banc court pursuant to Circuit Rule 35-3.




  1
   Judges Pregerson, McKeown, Wardlaw, Gould, Clifton, Smith, and
Ikuta are recused.

                             17291
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.